--------------------------------------------------------------------------------

Exhibit 10.7
 
Warrant


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933 (THE "ACT") OR
APPLICABLE STATE SECURITIES LAWS (THE "STATE ACTS") AND SHALL NOT BE SOLD,
PLEDGED, HYPOTHECATED, DONATED, OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR
CONSIDERATION) BY THE HOLDER EXCEPT UPON THE ISSUANCE TO THE COMPANY OF A
FAVORABLE OPINION OF COUNSEL OR SUBMISSION TO THE COMPANY OF SUCH EVIDENCE AS
MAY BE SATISFACTORY TO COUNSEL TO THE COMPANY, IN EACH SUCH CASE, TO THE EFFECT
THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE ACT AND THE STATE ACTS.


WARRANT TO PURCHASE 1,800,000 shares of common stock at an Exercise Price of
$0.83
 
ALLSTAR RESTAURANTS
(a Nevada Corporation)
Not Transferable or Exercisable Except upon Conditions Herein Specified Void
after 5:00 P.M., 
This Warrant may be exercised in whole or in part at any time prior to 5:00
o'clock P.M., Eastern Standard Time,
February 11, 2013 for $0.83 per share.


Allstar Restaurants, a Nevada corporation (the "Company") hereby certifies that,
IFG Investments Services, Inc., as the registered holder hereof (the "Holder"),
for value received, is entitled to purchase from the Company the number of fully
paid and non-assessable shares of Common Stock of the Company (the "Shares"),
stated above at the purchase price of $0.83 per Share (the "Exercise Price")
(the number of Shares and Exercise Price being subject to adjustment as
hereinafter provided) upon the terms and conditions herein provided.
 
1. Exercise of Warrants.
 
(a)  Subject to subsection (b and c) of this Section 1 and Section 11 below,
upon presentation and surrender of this Warrant Certificate, with the attached
Purchase Form duly executed, at the office of the Company’s solicitor at
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY
10006  or at such other place as the Company may designate by notice to the
Holder hereof, together with a certified or bank cashier's check payable to the
order of the Company in the amount of the Exercise Price times the number of
Shares being purchased, the Company shall deliver to the Holder hereof, as
promptly as practicable, certificates representing the Shares being purchased.
This Warrant may be exercised in whole or in part; and, in case of exercise
hereof in part only, the Company, upon surrender hereof, will deliver to the
Holder a new Warrant Certificate or Warrant Certificates of like tenor entitling
the Holder to purchase the number of Shares as to which this Warrant has not
been exercised.
 
(b)  This Warrant may be exercised in whole or in part at any time prior to 5:00
o'clock P.M., Eastern Standard Time, February 11, 2013, for $0.83 per share.

 
Page 1

--------------------------------------------------------------------------------

 
 
2. Exchange and Transfer of Warrant. This Warrant (a) at any time prior to the
exercise hereof, upon presentation and surrender to the Company, may be
exchanged, alone or with other Warrants of like tenor registered in the name of
the Holder, for another Warrant or other Warrants of like tenor in the name of
such Holder exercisable for the same aggregate number of Shares as the Warrant
or Warrants surrendered, (b) may not be sold, transferred, hypothecated, or
assigned, in whole or in part, without the prior written consent of the Company,
which shall not be unreasonably withheld.
 
3. Rights and Obligations of Warrant Holder.
 
(a)  The Holder of this Warrant Certificate shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity; provided, however, in the event that any certificate representing the
Shares is issued to the Holder hereof upon exercise of this Warrant, such Holder
shall, for all purposes, be deemed to have become the holder of record of such
Shares on the date on which this Warrant Certificate, together with a duly
executed Purchase Form, was surrendered and payment of the Exercise Price was
made, irrespective of the date of delivery of such Share certificate. The rights
of the Holder of this Warrant are limited to those expressed herein and the
Holder of this Warrant, by its acceptance hereof, consents to and agrees to be
bound by and to comply with all the provisions of this Warrant Certificate,
including, without limitation, all the obligations imposed upon the Holder
hereof by Sections 2 and 5 hereof. In addition, the Holder of this Warrant
Certificate, by accepting the same, agrees that the Company may deem and treat
the person in whose name this Warrant Certificate is registered on the books of
the Company maintained for such purpose as the absolute, true and lawful owner
for all purposes whatsoever, notwithstanding any notation of ownership or other
writing thereon, and the Company shall not be affected by any notice to the
contrary.
 
(b) No Holder of this Warrant Certificate, as such, shall be entitled to vote or
receive distributions or to be deemed the holder of Shares for any purpose, nor
shall anything contained in this Warrant Certificate be construed to confer upon
any Holder of this Warrant Certificate, as such, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
action by the Company, whether upon any recapitalization, issue of stock,
reclassification of stock, merger, conveyance or otherwise, receive notice of
meetings or other action affecting stockholders (except for notices provided for
herein), receive distributions, subscription rights, or otherwise, until this
Warrant shall have been exercised and the Shares purchasable upon the exercise
thereof shall have become deliverable as provided herein; provided, however,
that any such exercise on any date when the stock transfer books of the Company
shall be closed shall constitute the person or persons in whose name or names
the certificate or certificates for those Shares are to be issued as the record
holder or holders thereof for all purposes at the opening of business on the
next succeeding day on which such stock transfer books are open, and the Warrant
surrendered shall not be deemed to have been exercised, in whole or in part as
the case may be, until the next succeeding day on which stock transfer books are
open for the purpose of determining entitlement to distributions on the
Company's common stock.
 
4. Shares Underlying Warrants. The Company covenants and agrees that all Shares
delivered upon exercise of this Warrant shall, upon delivery and payment
therefor, be duly and validly authorized and issued, fully-paid and
non-assessable, and free from all stamp taxes, liens,

 
Page 2

--------------------------------------------------------------------------------

 

and charges with respect to the purchase thereof.  In addition, the Company
agrees at all times to reserve and keep available an authorized number of Shares
sufficient to permit the exercise in full of this Warrant.
 
5. Disposition of Warrants or Shares.
 
(a) The holder of this Warrant Certificate and any transferee hereof or of the
Shares issuable upon the exercise of the Warrant Certificate, by their
acceptance hereof, hereby understand and agree that the Warrant, and the Shares
issuable upon the exercise hereof, have not been registered under either the
Securities Act of 1933 (the "Act") or applicable state securities laws (the
"State Acts") and shall not be sold, pledged, hypothecated, donated, or
otherwise transferred (whether or not for consideration) except upon the
issuance to the Company of a favorable opinion of counsel or submission to the
Company of such evidence as may be satisfactory to counsel to the Company, in
each such case, to the effect that any such transfer shall not be in violation
of the Act and the State Acts. It shall be a condition to the transfer of this
Warrant that any transferee thereof deliver to the Company its written agreement
to accept and be bound by all of the terms and conditions of this Warrant
Certificate.  It is the Company`s intention to register the underlying shares of
the warrants on a best efforts basis.
 
(b) Until there is an effective registration statement filed with the U.S.
Securities and Exchange Commission for the Common Stock underlying the Warrant,
the stock certificates of the Company that will evidence the shares of Common
Stock with respect to which this Warrant may be exercisable will be imprinted
with conspicuous legend in substantially the following form:
 
"The securities represented by this certificate have not been registered under
either the Securities Act of 1933 (the "Act") or applicable state securities
laws (the "State Acts") and shall not be sold, pledged, hypothecated, donated or
otherwise transferred (whether or not for consideration) by the holder except
upon the issuance to the Company of a favorable opinion of its counsel or
submission to the company of such other evidence as may be satisfactory to
counsel of the Company, in each such case, to the effect that any such transfer
shall not be in violation of the Act and the State Acts."

The Company has agreed to register the Common Stock with respect to which this
Warrant may be exercisable for distribution in accordance with the provisions of
the Act pursuant to a registration statement to be filed with the U.S.
Securities and Exchange Commission on or before May 31, 2010.
 
6. Adjustments. The number of Shares purchasable upon the exercise of each
Warrant is subject to adjustment from time to time upon the occurrence of any of
the events enumerated below.
 
(a) In case the Company shall: (i) pay a dividend in Shares, (ii) subdivide its
outstanding Shares into a greater number of Shares, (iii) combine its
outstanding Shares into a smaller number of Shares, or (iv) issue, by
reclassification of its Shares, any shares of its capital stock, the amount of
Shares purchasable upon the exercise of each Warrant immediately prior thereto
shall be adjusted so that the Holder shall be entitled to receive upon exercise
of the Warrant

 
Page 3

--------------------------------------------------------------------------------

 

that number of Shares which such Holder would have owned or would have been
entitled to receive after the happening of such event had such Holder exercised
the Warrant immediately prior to the record date, in the case of such dividend,
or the effective date, in the case of any such subdivision, combination or
reclassification. An adjustment made pursuant to this subsection (a) shall be
made whenever any of such events shall occur, but shall become effective
retroactively after such record date or such effective date, as the case may be,
as to Warrants exercised between such record date or effective date and the date
of happening of any such event.
 
(b) In case the Company shall issue rights or warrants to all holders of its
Shares entitling them to subscribe for or to purchase Shares at a price per
Share which, when added to the amount of consideration received or receivable by
the Company for such rights or warrants, is less than the Current Market Price
(as hereinafter defined) per Share at the record date, the number of Shares
purchasable upon the exercise of this Warrant shall be adjusted so that
thereafter, until further adjusted, each Warrant shall entitle the Holder to
purchase that number of Shares determined by multiplying the number of Shares
purchasable hereunder by a fraction, the numerator of which shall be the number
of additional Shares issuable upon the exercise of such rights or warrants, and
the denominator of which shall be the number of Shares which an amount equal to
the sum of (i) the aggregate exercise price of the total number of Shares
issuable upon the exercise of such rights or warrants, and (ii) the aggregate
amount of consideration, if any, received, or receivable by the Company for such
rights or warrants, would purchase at such Current Market Price. Such adjustment
shall be made whenever such rights or warrants are issued, but shall also be
effective retroactively as to Warrants exercised between the record date for the
determination of stockholders entitled to receive such rights or warrants and
the date such rights or warrants are issued.
 
(c) For the purpose of any computation under subsection (b) above, the Current
Market Price per Share at any date shall be: (i) if the Shares are listed on any
national securities exchange, the average of the daily closing prices for the 15
consecutive business days commencing 20 business days before the day in question
(the "Trading Period"); (ii) if the Shares are not listed on any national
securities exchange but are quoted on the NASDAQ Capital Market, the average of
the high and low bids as reported by NASDAQ for the Trading Period; and (iii) if
the Shares are neither listed on any national securities exchange nor quoted on
NASDAQ, the higher of (x) the exercise price then in effect, or (y) the tangible
book value per Share as of the end of the Company's immediately preceding fiscal
year.
 
(d) No adjustment shall be required unless such adjustment would require an
increase or decrease of at least 1% in the number of Shares purchasable
hereunder; provided, however, that any adjustments which by reason of this
subsection (d) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment. All calculations under this Section 6
shall be made to the nearest one-hundredth of a Share.
 
(e) No adjustment shall be made in any of the following cases:
 
(i) Upon the grant or exercise of stock options now or hereafter granted, or
under any employee stock option or stock purchase plan now or hereafter
authorized, to the extent that the aggregate of the number of Shares which may
be purchased under such options and the

 
Page 4

--------------------------------------------------------------------------------

 

number of Shares issued under such employee stock purchase plan is less than or
equal to 10% of the number of Shares outstanding on January 1 of the year of the
grant or exercise;
 
(ii) Shares issued upon the conversion of any of the Company's convertible or
exchangeable securities;
 
(iii) Shares issued in connection with the acquisition by the Company or by any
subsidiary of the Company of 80% or more of the assets of another corporation or
entity, and Shares issued in connection with the acquisition by the Company or
by any subsidiary of the Company of 80% or more of the voting shares of another
corporation (including Shares issued in connection with such acquisition of
voting shares of such other corporation subsequent to the acquisition of an
aggregate of 80% of such voting shares), Shares issued in a merger of the
Company or a subsidiary of the Company with another corporation in which the
Company or the Company's subsidiary is the surviving corporation, and Shares
issued upon the conversion of other securities issued in connection with any
such acquisition or in any such merger; and
 
(iv) Shares issued pursuant to this Warrant and pursuant to all stock options
and warrants outstanding on the date hereof.
 
(f) Notice to Warrant Holders of Adjustment. Whenever the number of Shares
purchasable hereunder is adjusted as herein provided, the Company shall cause to
be mailed to the Holder in accordance with the provisions of this Section 6 a
notice (i) stating that the number of Shares purchasable upon exercise of this
Warrant have been adjusted, (ii) setting forth the adjusted number of Shares
purchasable upon the exercise of a Warrant, and (iii) showing in reasonable
detail the computations and the facts, including the amount of consideration
received or deemed to have been received by the Company, upon which such
adjustments are based.
 
7. Fractional Shares. The Company shall not be required to issue any fraction of
a Share upon the exercise of Warrants. If more than one Warrant shall be
surrendered for exercise at one time by the same Holder, the number of full
Shares which shall be issuable upon exercise thereof shall be computed on the
basis of the aggregate number of Shares with respect to which this Warrant is
exercised. If any fractional interest in a Share shall be deliverable upon the
exercise of this Warrant, the Company shall make an adjustment therefor in cash
equal to such fraction multiplied by the Current Market Price of the Shares on
the business day next preceding the day of exercise.
 
8. Loss or Destruction. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction, or mutilation of this Warrant Certificate and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement or bond satisfactory in form, substance and amount to the Company or,
in the case of any such mutilation, upon surrender and cancellation of this
Warrant Certificate, the Company at its expense will execute and deliver, in
lieu thereof, a new Warrant Certificate of like tenor.
 
9. Survival. The various rights and obligations of the Holder hereof as set
forth herein shall survive the exercise of the Warrants represented hereby and
the surrender of this Warrant Certificate.

 
Page 5

--------------------------------------------------------------------------------

 
 
10. Notices. Whenever any notice, payment of any purchase price, or other
communication is required to be given or delivered under the terms of this
Warrant, it shall be in writing and delivered by hand delivery or United States
registered or certified mail, return receipt requested, postage prepaid, and
will be deemed to have been given or delivered on the date such notice, purchase
price or other communication is so delivered or posted, as the case may be; and,
if to the Company, it will be addressed to the address specified in Section 1
hereof, and if to the Holder, it will be addressed to the registered Holder at
its, his or her address as it appears on the books of the Company.
 
 
ALLSTAR RESTAURANTS
 
 
By:___________________________
Terry Bowering, President
 
Dated: February 12, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 



 
Page 6

--------------------------------------------------------------------------------

 

EXHIBIT A
CASH EXERCISE FORM


DATE:                                            
 
TO:           ALLSTAR RESTAURNATS
 
The undersigned hereby irrevocably elects to exercise the attached Warrant
Certificate to the extent of ____ shares of the Common Stock, of China
Pharmaceuticals Inc. and hereby makes payment of $_______ ($0.83 x # OF WARRANTS
EXERCISED) in accordance with the provisions of Section 1 of the Warrant
Certificate in payment of the purchase price thereof.
 
 
INSTRUCTIONS FOR REGISTRATION OF STOCK




Name:             IFG Investment Services, Inc.
Please typewrite or print in block letters)
 
 
Ram's Business Complex                                               
Stoney Grove,                                               
Box 822                                               
Charlestown, Nevis                                               
Federation of St Kitts & Nevis
 
 
 
 
 
 
By:                                                                            
Signature of Record Holder



 
 
 



 
Page 7

--------------------------------------------------------------------------------

 
